Citation Nr: 9922724	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.

6.  Entitlement to an increased (compensable) evaluation for 
cervical dysplasia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied claims of entitlement to service 
connection for anemia, shortness of breath, a low back 
disability and for residuals of head trauma, and granted 
claims of entitlement to service connection for bilateral pes 
planus, residuals of a tonsillectomy, cervical dysplasia and 
for myositis with muscle pain, each of which was assigned a 
noncompensable evaluation.  

In an April 1998 rating action, the RO granted a 10 percent 
evaluation for myositis.  Subsequently, in an April 1998 
statement, the veteran withdrew the appeal as to that issue. 

At a hearing conducted before a member of the Board in 
February 1999, the veteran submitted additional evidence in 
the form of private medical records, accompanied by a waiver 
of review of that evidence by the agency of original 
jurisdiction, the RO.  Also received at the February 1999 
hearing was a statement submitted by the veteran in which she 
withdrew from appellate consideration the issue of 
entitlement to service connection for residuals of head 
trauma.


FINDINGS OF FACT

1.  Blood testing reflected that anemia clearly and 
unmistakably existed upon the veteran's initial entry into 
active military service.

2.  There was no increase in the underlying disability 
associated with the veteran's preexisting anemia during her 
period of active military service.

3.  No clinical or other competent evidence demonstrates that 
there is a current diagnosis of a lung or pulmonary 
condition.

4.  Spina bifida occulta is a congenital or developmental 
defect; no competent medical evidence has been presented 
which shows that the veteran has a currently diagnosed low 
back disability other than spina bifida occulta.

5.  The veteran's bilateral pes planus was characterized 
during the most recent VA examination as mild, and the 
objective evidence does not reveal evidence of moderate 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet.

6.  The service-connected residuals of tonsillectomy are not 
productive of hoarseness, or inflammation of the cords or 
mucous membrane.

7.  The veteran's service connected cervical dysplasia has 
not been shown to require continuous treatment.



CONCLUSIONS OF LAW

1.  With respect to the claim of entitlement to service 
connection for anemia, the presumption of soundness at the 
time of entry into service has been rebutted.  38 U.S.C.A. §§ 
1111, 1137 (West 1991); 38 C.F.R. 3.304(b) (1998).

2.  The veteran's currently diagnosed anemia was not incurred 
in or aggravated by her active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

3.  The claim of entitlement to service connection for 
shortness of breath is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1997).

4.  Service connection is precluded for the congenital or 
developmental defect of spina bifida occulta.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 4.9 (1998).

5.  The criteria for a compensable rating for bilateral pes 
planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.11, 4.71a, Diagnostic 
Code 5276 (1998).

6.  The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.11, 4.97, 
Diagnostic Code 6516 (1998); 38 C.F.R. § 4.97, Diagnostic 
Code 6516 (1995).

7.  The criteria for a compensable rating for cervical 
dysplasia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.116, Code 7612 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
anemia, shortness of breath, a low back disability and 
entitlement to increased (compensable) evaluations for pes 
planus, residuals of a tonsillectomy, and for cervical 
dysplasia.  In the interest of clarity, these issues will be 
discussed separately.

Service Connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Where certain 
diseases, such as anemia, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).


A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects, infirmities, or disorders 
noted when examined and accepted for service, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that a disease existed prior to service. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. 3.304(b).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)(b).  Moreover, the Court has held that temporary 
flare-ups during service of the symptoms of a disability, 
without overall worsening of the condition itself, do not 
constitute aggravation of the disability.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim 
is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

I.  Anemia

Factual Background

The service medical records show that the veteran underwent 
blood testing in July 1986 which revealed Hemoglobin 'S' G-6-
PD deficiency.  In August 1986 the veteran was seen for a 
follow up visit at which time an impression of hypotemic 
anemia was made.  The records showed that the veteran 
suffered from pregnancy with anemia prior to the birth of her 
child in February 1995.

By rating action of December 1996, the RO denied the claim of 
entitlement to service connection for anemia.

Upon VA examination conducted in February 1998, the veteran 
stated that upon an examination conducted in 1986 in 
conjunction with her induction into service, she had been 
told that she had anemia.  The veteran reported that she was 
never again treated or diagnosed with anemia, and the 
examination indicated that she was asymptomatic with no 
symptoms of anemia.  The examiner's impression was rule out 
anemia, asymptomatic.  However, it was also noted that 
minimal anemia by CBC was shown.  

A private medical record dated in August 1998 reflected that 
the veteran underwent blood testing which revealed that iron 
deficiency may be present.  A private physician's 
consultation report dated in September 1998 indicated that 
there was no doubt that the veteran had iron deficiency 
anemia.  

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  At that time she 
testified that her symptoms associated with anemia consisted 
of tiredness and easy fatigability.  She indicated that post-
service she had received iron infusions.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for anemia is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  There is clearly a 
current medical diagnosis of disability, and the service 
medical records for the veteran's period of active military 
service include reference to such disability.  Under the 
particular circumstances of this case, the Board finds that 
the veteran has presented a claim which is not implausible 
when her contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  38 U.S.C.A. § 5107(a).

With regard to the present case, the Board believes that the 
question of when the veteran's anemia was first manifested 
must be considered and that an analysis of the presumption of 
soundness is necessary.  The service medical records reflect 
that upon enlistment, laboratory testing reflected that the 
veteran's blood was iron deficient; shortly thereafter, a 
diagnosis of anemia was made.  Although the veteran is 
presumed to have entered active duty in sound condition, 38 
U.S.C.A. §§ 1111, 1137, the evidence clearly and unmistakably 
establishes that anemia existed prior to the veteran's entry 
into service in 1986.  Such evidence is sufficient to rebut 
the presumption of soundness upon enlistment. 

While the service medical records documented anemia during 
the course of the veteran's pregnancy in 1994 and 1995, the 
service medical records did not suggest any underlying 
worsening of the veteran's anemia.  The Board notes that the 
service medical records were negative for mention of anemia 
after the birth of the veteran's child in February 1995.

The post-service medical records reflected that upon VA 
examination conducted in February 1998 the examiner's 
impression was rule out anemia, asymptomatic.  However, it 
was also noted that minimal anemia by CBC was shown.  A 
diagnosis of iron deficiency anemia was made in September 
1998.  However, that diagnosis was made more than a year 
following the veteran's discharge from service and at that 
time the diagnosis was not linked in any way to the veteran's 
period of service.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)(b).  Inasmuch as the evidence associated with the 
claims file shows that the veteran's anemia existed prior to 
service and that the condition remained unchanged in severity 
during the veteran's period of active duty, the Board 
concludes that the disease was not aggravated during service.  
Moreover, service connection is not warranted on the basis of 
service incurrence inasmuch as a diagnosis of anemia was not 
made during the first post-service year, nor was anemia which 
was diagnosed in 1998 etiologically linked by competent 
medical evidence to service.  Accordingly, since the weight 
of the evidence is against the claim, the claim of 
entitlement to service connection for anemia is denied.

II.  Shortness of Breath

Factual Background

The service medical records showed that upon medical 
assessment conducted in March 1996, the veteran complained of 
shortness of breath.  On the examination report it was noted 
that there was no documentation in the record of shortness of 
breath with upper respiratory infection and no history of 
reactive airway disease.  It was noted that an examination of 
the lungs showed that they were clear without wheezes or 
rales and with good airflow.

By rating action of December 1996, the RO denied the claim of 
entitlement to service connection for shortness of breath.

Upon VA examination conducted in February 1998, the veteran 
complained that she was unable to run due to shortness of 
breath and described dyspnea on exertion.  It was noted that 
the veteran denied chest pain, did not smoke and had no 
symptoms of frequent upper respiratory infections of 
pneumonia and had never been treated for any type of 
respiratory disease.  Physical examination of the respiratory 
system revealed that the lungs were clear and showed no 
abnormalities of the chest.  X-ray films of the chest 
revealed no evidence of cardiopulmonary disease.  The 
examiner's impression was symptoms of dyspnea on exertion, 
minimal; no respiratory disease found.

Private medical records dated in February 1998 revealed 
complaints of chest pain.  

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  At that time she 
testified that she first noticed symptoms of shortness of 
breath during basic training when she was running.  She 
indicated that the symptoms persisted during service but that 
she did not seek treatment during service.  She indicated 
that she had been told by a physician that the shortness of 
breath might be linked to the anemia.  

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The service medical records reflected that the veteran 
experienced symptoms of shortness of breath during service, 
without evidence of any clinical pulmonary pathology.

Post service, complaints of shortness of breath were again 
shown.  Upon VA examination conducted in February 19998, 
physical examination of the respiratory system revealed that 
the lungs were clear and showed no abnormalities of the 
chest.  X-ray films of the chest revealed no evidence of 
cardiopulmonary disease.  The examiner's impression was 
symptoms of dyspnea on exertion, minimal; no respiratory 
disease found.

In short, no in-service or post-service clinical evidence has 
revealed any diagnosis of a chronic pulmonary condition.  In 
the absence of proof of a present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
4 (1992), the Court held that the failure to demonstrate that 
a disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Although the Board does not 
doubt that the veteran may be short of breath at times, this 
has not been ascribed by examining physicians to any 
disability of the lungs or to any other service connected 
disability.  As a lay person, the veteran is not competent to 
diagnose the source of her symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Subjective symptoms of shortness of 
breath without any clinical evidence of a corresponding 
disease or disability attributable to such symptoms or a 
diagnosis of any respiratory condition does not in and of 
itself constitute evidence of a current disability.  Absent a 
current medical diagnosis, the claim of entitlement to 
service connection for shortness of breath is not well 
grounded and must be denied.

III.  Low Back

Factual Background

The service medical records reflected that in July 1992 the 
veteran complained of a 6 month history of neck and back pain 
following a fall on a waxed floor in March 1992.  Sharp lower 
back pain was noted and an examination of the spine revealed 
mild spasms.  X-ray films of the spine taken in August 1992 
revealed spina bifida occulta at what appeared to be S1, 
otherwise no significant abnormalities were shown. 

By rating action of December 1996, the RO denied the claim of 
entitlement to service connection for spina bifida occulta, 
claimed as low back pain, reasoning that this condition was 
congenital or developmental.  

Upon VA examination conducted in February 1998 it was noted 
that although the veteran was claiming spina bifida occulta, 
she denied having any low back problems and stated that she 
had never been treated for any low back symptomatology.  
Physical examination of the spine revealed a normal spinal 
curvature, no spinal tenderness, no paravertebral muscle 
spasm tenderness and full range of motion throughout the back 
without any pain.  The examiner's impression was rule out 
spina bifida occulta, asymptomatic; no clinical low back 
condition found.  X-ray films of the spine revealed evidence 
of minimal left convex scoliotic curvature of the lumbar 
spine.  The impression was linear lucency extending through 
the right transverse. 

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  At that time she 
testified that she did not have history of a low back 
disability prior to entering service.  She stated that she 
experienced a low back disability during service when she 
slipped on a waxed floor.  She indicated that she did not 
experience any symptoms immediately afterwards, but that two 
weeks later her hips and back hurt.  She stated that she 
sought treatment several times and also took medication and 
underwent physical therapy.  The veteran testified that she 
experienced a dull pain in the center of the back and that 
she had received some post-service treatment and physical 
therapy.

Analysis

The veteran has claimed entitlement to service connection for 
a low back disability. 

The only diagnosis of a low back disability which was ever 
made during service was spina bifida occulta.  Post-service, 
the most recent medical evidence consisting of VA examination 
conducted in February 1998 showed that the examiner's 
impression was rule out spina bifida occulta, asymptomatic; 
no clinical low back condition found.  X-ray films of the 
spine revealed evidence of minimal left convex scoliotic 
curvature of the lumbar spine.  The impression was linear 
lucency extending through the right transverse.  Although the 
veteran has complained of low back pain there is currently no 
diagnosis of a low back condition aside from the diagnosis of 
spina bifida occulta which was made during service.  
Essentially, there is no evidence of a low back disability 
diagnosed separately from spina bifida occulta.

VA regulations stipulate that congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9.  The Court has 
determined that spina bifida is a developmental disability 
for which VA disability compensation benefits may not be 
granted.  Thibault v. Brown, 5 Vet. App 520, 522-523 (1993).  
In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, inasmuch as the only diagnosis of a low back 
disability which was made either during service or post-
service is spina bifida occulta, the veteran's claim is 
denied as a matter of law.

Increased Evaluations

Initially, the Board notes that the veteran's increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4. The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

In cases where the disability rating is based upon limitation 
of motion, the application of 38 C.F.R. §§ 4.40, 4.45, or 
4.59 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
joints.  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable rating, a noncompensable rating 
will be assigned where the required residuals are not shown.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the function affected, but the anatomical 
localization and symptomatology, are closely analogous. 
Conjectural analogies should be avoided, as should the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor should ratings assigned to organic diseases or 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1998).

IV.  Bilateral Pes Planus

Factual Background

The service medical records showed that upon enlistment 
examination asymptomatic bilateral pes planus was noted.  In 
October 1991, the veteran was seen for complaints of pain in 
both feet and it was noted that the veteran had recently 
started running.  An examination of the feet revealed 
tenderness of the plantar arch area near the heel, full range 
of motion and pes planus.  An assessment of pes planus and 
plantar fasciitis was made.  

By rating action of December 1996, the RO granted the claim 
of entitlement to service connection for pes planus for which 
a noncompensable evaluation was assigned under Diagnostic 
Code 5276.

Upon VA examination conducted in February 1998, the veteran 
stated that she had flat feet and that she had previously had 
shoe inserts which she did not wear.  She reported having 
rather minimal, recurrent pain in the feet with no functional 
loss secondary to symptomatic feet.  Physical examination of 
the feet revealed some mild flattening of the longitudinal 
arches bilaterally.  There was no tenderness to palpation, no 
callus formation, no changes in the digits of the feet and no 
tightening of the Achilles tendon.  The examiner's impression 
was bilateral pes planus, mild with no functional loss.

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  At that time she 
testified that she experienced swelling of the feet and pain 
in the middle section, greater on the left foot than the 
right.  She indicated that she was not aware of any calluses 
on either foot.  She stated that her symptoms became worse 
upon standing and walking and that the symptoms started 
following approximately 15 to 20 minutes of walking.  She 
testified that she took Ibuprofen for her foot symptoms and 
indicated that it sometimes worked and sometimes did not.  
The veteran indicated that sometimes her foot problems would 
last for 2 to 3 weeks and that sometimes she did not have any 
symptoms at all.  She indicated that during a flare-up she 
did not experience any additional functional impairment or 
limitation of motion.  She stated that she used orthotics 
periodically and that sometimes these helped.  The veteran 
testified that the pes planus did not really affect her usual 
occupation or daily activities.

Analysis

The veteran's service-connected bilateral pes planus is 
currently assigned a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under this diagnostic 
code, mild symptoms relieved by use of arch supports call for 
the assignment of a zero percent disability rating.  In order 
for a disability rating of ten percent to be assigned, the 
evidence must show that the veteran has moderate weight-
bearing line over or medial to great toe, inward bowling of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  38 U.S.C.A. § 4.71a, D.C. 5276.

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1998).  It should also be noted that 
use of terminology such as "moderate" by VA examiners, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

Upon VA examination conducted in February 1998, the veteran 
stated that she had flat feet and that she had previously had 
shoe inserts which she did not wear.  She reported having 
rather minimal, recurrent pain in the feet with no functional 
loss secondary to symptomatic feet.  Physical examination of 
the feet revealed some mild flattening of the longitudinal 
arches bilaterally.  There was no tenderness to palpation, no 
callus formation, no changes in the digits of the feet and no 
tightening of the Achilles tendon.  The examiner's impression 
was bilateral pes planus, mild with no functional loss.

The Board further notes that the appellant testified in 
February 1999 that she experienced swelling of the feet and 
pain in the middle section, greater on the left foot than the 
right.  She stated that her symptoms became worse upon 
standing and walking and that the symptoms started following 
approximately 15 to 20 minutes of walking.  She stated that 
she used orthotics periodically and that sometimes these 
helped.  The veteran testified that the pes planus did not 
really affect her usual occupation or daily activities 

The Board finds the most recent evidence reflects that the 
symptoms of pes planus both subjectively described by the 
veteran and clinically shown are most consistent with the 
criteria which provide for a noncompensable evaluation under 
Diagnostic Code 5276.  While the veteran has complained of 
pain on use, objective evidence of such was not documented by 
the most recent clinical evidence.  Furthermore, clinical 
evidence of moderate weight-bearing line over or medial to 
great toe or inward bowing of the tendo achillis has not been 
shown.  In addition, while this fact alone is not 
dispositive, the Board does find it significant that the pes 
planus was characterized by the examiner as mild.  Based on a 
cumulative evaluation of the evidence, the Board has 
concluded that the demonstrated symptomatology is more 
consistent with the criteria for a noncompensable evaluation, 
than for a 10 percent evaluation.  38 C.F.R. § 4.7 (1998).  
Accordingly, the claim of entitlement to an increased 
(compensable) evaluation for pes planus is denied.

V.  Residuals of Tonsillectomy

Factual Background

The service medical records showed that in April 1991 the 
veteran underwent a bilateral tonsillectomy due to a history 
of chronic tonsillitis with acute exacerbations involving the 
use of antibiotics 6 to 7 times a year.  The records 
indicated that the postoperative period was uneventful.  

By rating action of December 1996, the RO granted the claim 
of entitlement to service connection for tonsillectomy for 
which a noncompensable evaluation was assigned under 
Diagnostic Codes 6599-6516.

A VA examination was conducted in February 1998 at which time 
the veteran reported that she experienced frequent 
tonsillitis prior to 1991 when she had a tonsillectomy.  She 
indicated that since that time she had experienced no further 
throat troubles.  Physical examination indicated that the 
oropharynx showed that the tonsils were absent.  The tonsil 
fossae were well healed.  A diagnosis of postoperative 
tonsillectomy with no sequelae and good results was made.

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  At that time she 
testified that she experienced symptoms almost every morning 
consisting of coughing up phlegm.  She indicated that she 
hadn't used any medication for treatment in conjunction with 
residuals of tonsillitis.

Analysis

Initially, the Board notes that the pertinent regulations 
governing evaluations for respiratory disorders were amended, 
effective October 7, 1996, shortly after the veteran filed 
her claim.  The Court has determined that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

The veteran's residuals of tonsillectomy are currently rated 
as 0 percent disabling under Diagnostic Code 6516, used for 
the evaluation of chronic laryngitis.  See 38 C.F.R.§ 4.20.  
Prior to October 1996, Diagnostic Code 6516 for chronic 
laryngitis provided that a 10 percent evaluation was assigned 
for moderate; catarrhal inflammation of cords or mucous 
membrane, and moderate hoarseness.  This was the minimum 
schedular evaluation provided under Diagnostic Code 6516.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1995). 

As amended effective October 7, 1996, forward, the regulation 
for chronic laryngitis, Diagnostic Code 6516 provides that a 
10 percent evaluation is warranted for hoarseness with 
inflammation of cords or mucous membrane.  This is the 
minimum schedular evaluation provided under Diagnostic Code 
6516.

After reviewing the claims folder and upon application of 
both the old and amended regulations, the Board is of the 
opinion that a compensable evaluation is not warranted for 
the post-operative residuals of tonsillectomy at this time.  
The most recent medical evidence consisting of a February 
1998 VA examination report showed that a diagnosis of 
postoperative tonsillectomy with no sequelae and good results 
was made.  Essentially, there is no objective evidence (such 
as hoarseness, inflammation, or other findings) which 
demonstrates the manifestation of active symptomatology which 
can be associated with the residuals of tonsillectomy; nor 
does the evidence show treatment or diagnosis related to that 
condition at any time since service.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to impairment in the veteran's ability to function under the 
ordinary conditions of daily life.  However, the Board cannot 
overlook the fact that the veteran's service-connected 
residuals of a tonsillectomy are currently wholly clinically 
asymptomatic and have, moreover, apparently not been 
problematic or treated since the veteran was discharged from 
service.  The foregoing considerations, in the Board's view, 
militate persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38  C.F.R. § 4.10.  Accordingly, even after consideration of 
the provisions of 38 C.F.R. § 4.7, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal, and accordingly a compensable 
evaluation must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.10, 4.31 and Part 4, Diagnostic Code 6516.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 3.321(b) (1998).  The evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected residuals of tonsillectomy or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular criteria.  The medical 
evidence does not show that the veteran has recently been 
hospitalized for his residuals of tonsillectomy since 
service.  Moreover, the evidence of record does not indicate 
that there has been a marked interference with her employment 
due to residuals of the tonsillectomy.

VI.  Cervical Dysplasia

Factual Background

The service medical records showed that a diagnosis of 
cervical dysplasia was made in 1988.  Subsequently, the 
veteran underwent testing which included a cone biopsy and 
had cryotherapy.  A PAP smear completed in March 1996 was 
within normal limits.  

By rating action of December 1996, the RO granted the claim 
of entitlement to service connection for cervical dysplasia 
for which a noncompensable evaluation was assigned under 
Diagnostic Codes 7699-7612.

A VA examination was conducted in February 1998 at which time 
the veteran gave a history of regular periods with a 7 day 
flow.  She reported having occasional cramps on the first day 
with no intermenstrual bleeding or dyspareunia.  Physical 
examination revealed that the cervix appeared to be clean 
with a good transformation zone.  The uterus was retroverted 
normal size with no tenderness.  The examiner's impressions 
were negative breast findings, asymptomatic retroversion of 
the uterus, and hypertension.  

Private medical records showed that the cervix was examined 
in June 1997 which revealed that the cervix was firm and os 
closed.  

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  At that time she 
testified that she experienced symptoms of a lot of white 
discharge, everyday and that for this reason she usually wore 
panty liners everyday.  She indicated that PAP smears had 
been taken but that they were all normal.  

Analysis

Service connection is currently in effect for cervical 
dysplasia, for which a noncompensable evaluation is in effect 
under Diagnostic Code 7612, used for the evaluation of a 
disease or injury of the cervix.  For disease of the female 
reproductive organs, where symptoms do not require continuous 
treatment, a noncompensable evaluation is warranted.  Where 
symptoms require continuous treatment, a 10 percent rating is 
warranted.  Where symptoms are not controlled by continuous 
treatment, a 30 percent rating is warranted.  38 C.F.R. § 
4.116, Diagnostic Code 7612 (1998).

The most recent medical evidence consisting of a February 
1998 VA examination revealed no abnormalities of the cervix.  
Subjectively, the veteran complained of symptoms of discharge 
treated with panty liners.  

The medical evidence shows that the veteran does not 
currently have any clinical cervical pathology.  No 
continuous treatment for cervicitis is required and the 
veteran is properly evaluated at the noncompensable level.  
38 C.F.R. § 4.116, Code 7612 (1998).  Because the weight of 
the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply. 38 
U.S.C.A. § 5107 (b) (West 1991); 38 C.F.R. § 3.102 (1998).  
As the requirements for a 10 percent rating have not been 
met, an increased rating is not warranted and is denied.


ORDER

The claim of entitlement to service connection for anemia is 
denied.

The claim of entitlement to service connection for shortness 
of breath is denied.

The claim of entitlement to service connection for a low back 
disability is denied.

The claim of entitlement to an increased (compensable) 
evaluation for pes planus is denied.

The claim of entitlement to an increased (compensable) 
evaluation for post-operative residuals of tonsillectomy is 
denied.

The claim of entitlement to an increased (compensable) 
evaluation for cervical dysplasia is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

